Case 2:20-cv-00766-NR Document 86 Filed 04/09/20 Page 1 of 5




                    /s/
          Case 2:20-cv-00766-NR Document 86 Filed 04/09/20 Page 2 of 5




                               Addendum to Personal Statement
        I am a member, in good standing, of the Maryland Bar (1985, Bar No. 03078) and the
District of Columbia Bar (1988, Bar No. 413345). I have never been the subject of any
professional discipline. There have been two court proceedings that pertained to my conduct or
fitness as a member of the Bar. Both proceedings were dismissed without any adverse action. I
make this disclosure nevertheless.
        I was an Assistant Federal Public Defender in the District of Maryland from 1985 to
1987. A miscellaneous action was instituted against me by the U.S. Attorney’s Office for the
District of Maryland arising from efforts to interview a witness in a case who was under some
form of federal witness protection. When I learned that this witness had been seen in public in
the community where she had formerly resided and was working in a bar/adult entertainment
establishment, I asked a trained FPD investigator to attempt to interview her there. The
prosecution thought this effort to have been improper and brought a miscellaneous proceeding in
the United States District Court for the District of Maryland. There was a hearing and the case
was dismissed without any adverse action or finding.
        I was a staff attorney at the Public Defender Service from 1987 to 1990. During that
time, I handed a case where I had subpoenaed records from a third party. The subpoena required
the third party to come to court and bring any relevant records. Alternatively, the subpoena
stated that the third party could provide the records to the Public Defender Service voluntarily
without having to come to court. The case was stayed for reasons I do not recall. During the
period of the stay, the third party contacted me or my investigator and stated that the records
were ready for pickup. My investigator picked up the records. The prosecutor thought that this
was improper and filed a miscellaneous action against me in the District of Columbia Superior
Court. There was a hearing on the matter and the matter was dismissed without any adverse
finding or action.
        Because the matters occurred thirty years ago or more, I have no records relating to either
matter. I attach a copy of my professional bio so that the Court may have information about my
career after I left the Public Defender Service in 1990.
         Case 2:20-cv-00766-NR Document 86 Filed 04/09/20 Page 3 of 5




                   THOMAS B. MASON
                   Thomas B. Mason is the Chair of Harris, Wiltshire & Grannis LLP’s Legal
                   Ethics and Malpractice Group. He represents lawyers and law firms in
                   malpractice, disqualification, disciplinary investigations and prosecutions,
                   partner admissions and departures, and law firm dissolutions. Mr.
                   Mason’s disciplinary experience includes matters before the USPTO’s
                   Office of Enrollment and Discipline (OED) as well as numerous state
EDUCATION          bars. He also counsels and advises lawyers and law firms in all of the
                   above areas so as to avoid problems or disputes before they arise. Mr.
Columbia Law       Mason was named Washington, D.C., Ethics and Professional
School, J.D.       Responsibility Lawyer of the Year for 2014, 2017, 2019, and Legal
                   Malpractice Law – Defendants Lawyer of the Year for 2018 by Best
                   Lawyers. He was also selected to Excellence in Practice for five years
Yale University,   by Super Lawyers. He has served as an expert in ethics and related
B.A., cum laude    issues on numerous occasions.

                   Some of his most notable representations include:

                      •   On behalf of a national telecommunications carrier, obtained a
                          dismissal at the pleading stage of a claim for nearly $10 million in
                          outstanding legal fees purportedly due to the former outside
                          counsel.
                      •   Handled dozens of disciplinary complaints and disqualification
                          controversies, obtaining many outright dismissals and often
                          dissuading opposing counsel from filing motions to disqualify.
                      •   Successfully defeated a motion to disqualify brought by one
                          AmLaw 100 firm against another AmLaw firm.
                      •   Litigated numerous malpractice cases at both the appellate and
                          trial level. Obtained dismissals of all counts at the motion to
                          dismiss stage on behalf of multiple clients based on ripeness,
                          causation, and damage issues.
                      •   Regularly represents the District of Columbia Public Defender
                          Service, the Legal Aid Society of the District of Columbia, Bread
                          for the City, and other legal service organizations and their
                          lawyers on a pro bono basis.

                   Prior to private practice, Mr. Mason worked for the Federal Public
                   Defender for the District of Maryland, where he represented clients in a
                   wide variety of cases, including espionage, civil rights, mail and wire
                   fraud, and controlled substance prosecutions. He went on to join the
                   District of Columbia Public Defender Service where he had an intensive
                   criminal trial and appellate practice.

                   Mr. Mason is a member of the American Bar Association’s Standing
                   Committee on Ethics and Professional Responsibility. Mr. Mason served
                   on the D.C. Bar Legal Ethics Committee from 2006 to 2012, including
                   three terms as Chair from 2009 to 2012. Mr. Mason is currently Chair of
                   the District of Columbia Bar Rules of Professional Conduct Review
        Case 2:20-cv-00766-NR Document 86 Filed 04/09/20 Page 4 of 5



                  Committee. He also served this Committee from 2002 through 2008.
                  During his tenure, the Committee adopted the most extensive revisions to
                  the D.C. Rules of Professional Conduct since the D.C. Bar adopted the
                  Rules in 1991.

                  Mr. Mason speaks and writes frequently on ethics and malpractice
                  matters. He is a frequent speaker at the D.C. Bar and has also spoken
                  before various sections of the American Bar Association, the Practising
                  Law Institute, the America Law Institute and a number of other bar and
                  industry organizations. He has written on topics such as non-lawyer
                  partners and multiple “of counsel” relationships with different law firms.
                  Mr. Mason has taught ethics and professional responsibility at the
                  Georgetown University School of Law from 2008 to 2016 and has taught
                  various subjects at the National Institute of Trial Advocacy, Columbus
                  School of Law at Catholic University and American University’s
                  Washington College of Law.

                  He is AV Peer Review rated by Martindale-Hubbell with a 5.0 out of 5.0
                  rating, High Ethical Standing and Highest Level of Professional
                  Excellence.




For Further Information

Contact Details   Thomas B. Mason
                  Partner
                  HARRIS, WILTSHIRE & GRANNIS LLP
                  1919 m Street, N.W., 8th Floor
                  Washington, D.C. 20036
                  U.S.A
                  +1 202 730 1302 (Tel)
                  +1 202 730 1301 (Fax)
                  tmason@hwglaw.com
                  https://www.hwglaw.com/team/thomas-b-mason/
          Case 2:20-cv-00766-NR Document 86 Filed 04/09/20 Page 5 of 5




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 9th day of April, 2020, I caused the foregoing Motion for
Admission pro hac vice to be electronically filed with the Clerk of Court using the CM/ECF
system, which will then send a notification of such filing (NEF) to:

Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Counsel for Plaintiff

and that I caused the foregoing to be served through First Class US Mail on the defendants who
have yet to file an appearance in this action:

The Privacy Institute
1209 N. Orange St.
Wilmington, DE 19801-1120

Brian J. Tarquino
23 E Prospect Ave.
 Pittsburgh, PA 15205-2333

Tiversa Holding Corp.
PO Box 300
Sewickley, PA 15143

                                                /s/___________________

                                             Jared Paul Marx
                                              Va. Bar No. 91213
                                             Attorney for Reed Smith, LLP and Jarrod Shaw
                                             Harris, Wiltshire & Grannis LLP
                                             1919 M. St. NW
                                             Washington, DC 20036
                                             Tel. 202-730-1328
                                             Fax 202-730-1301
                                             jmarx@hwglaw.com
